NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2009-3080

                                 VELMA Y. LOCK,

                                                          Petitioner,

                                         v.

                     GENERAL SERVICES ADMINISTRATION,

                                                          Respondent.


     Renn C. Fowler, The Fowler Practice, of Belfast, Maine, and Frederick P. Hink,
Law Offices of Frederick P. Hink, of Easton, Maryland, argued for petitioner.

      Lauren A. Weeman, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
her on the brief were Michael F. Hertz, Acting Assistant Attorney General, Jeanne E.
Davidson, Director, and Brian M. Simkin, Assistant Director.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2009-3080


                                  VELMA Y. LOCK,

                                                           Petitioner,

                                          v.

                     GENERAL SERVICES ADMINISTRATION,

                                                           Respondent.




                                   Judgment


ON APPEAL from the        Merit Systems Protection Board

in CASE NO(S).            SF0752040183-I-7.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER and BRYSON, Circuit Judges and SPENCER, Chief District
Judge.*)

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT



DATED July 10, 2009                        /s/ Jan Horbaly
                                          Jan Horbaly, Clerk


        * The Honorable James R. Spencer, Chief Judge, United States District Court
for the Eastern District of Virginia, sitting by designation.